IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


LAWRENCE HARPER,                              : No. 118 EM 2015
                                              :
                      Petitioner              :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COMMON PLEAS COURT OF                         :
PHILADELPHIA, COUNTY CLERK OF                 :
THE COURT (CRIM. DIV.) AND                    :
PRESIDENT JUDGE PAMELA PRIOR                  :
DEMBE,                                        :
                                              :
                      Respondents             :


                                         ORDER



PER CURIAM

       AND NOW, this 13th day of November, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.            See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

not permitted)     The Prothonotary is DIRECTED to forward the filings to counsel of

record and to strike the name of the jurist from the caption.